NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              In re the Marriage of:

              CHRISTINE LEAH SHEMER, Petitioner/Appellee,

                                         v.

           PETER ANTHONY MENGHINI, Respondent/Appellant.

           NON-PARTY TRUSTS AND FAMILY LLCs, Appellees.

                            No. 1 CA-CV 22-0005 FC
                             FILED 8-25-2022


            Appeal from the Superior Court in Maricopa County
                           No. FC 2016-091275
                 The Honorable Marvin L. Davis, Judge

                                   AFFIRMED


                                APPEARANCES

Peter Menghini, Scottsdale
Respondent/Appellant

Christine Shemer, Scottsdale
Petitioner/Appellee

Scottsdale Family Law PLLC, Scottsdale
By Claudia D. Work
Counsel for Appellees, Non-Party Trusts and Family LLCs
                          SHEMER v. MENGHINI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Brian Y. Furuya and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Peter Menghini (Father) appeals from an order authorizing
Christine Shemer (Mother) to sign documents on his behalf, pursuant to
Rule 89 of the Arizona Rules of Family Law Procedure (Rules). Father
contends the order was “based on lies.” Because the record supports the
family court’s order, we affirm.

                             BACKGROUND

¶2            This appeal arises out of proceedings to enforce a judgment,
on remand, after the parties’ appeal of their 2018 decree of dissolution. See
Menghini v. Menghini, 1 CA-CV 19-0057 FC, 2020 WL 1026627 (Ariz. App.
Mar. 3, 2020) (mem. decision). In that judgment, the court ordered Father to
assign his membership interests in several limited liability companies (The
Family LLCs) to two trusts operated for the benefit of the parties’ children.1

¶3            To execute the assignment, the family court ordered Father to
sign two partially executed documents within 30 days. Pursuant to the
assignment documents, Father was obligated to transfer his membership
interests to the two trusts, with the children’s maternal grandparents
designated as trustees.2 Father refused to sign the documents, continuing
to argue the children’s grandparents should not be the trustees. Instead of
complying with the court’s decree, he executed different documents which
would have assigned his membership interests to a different trust—one that
named both parents as trustees.

¶4          Five months after entering the judgment, the family court
granted Mother’s Rule 89 motion, authorizing her to sign the original
assignment documents on Father’s behalf. See Ariz. R. Fam. Law P. 89(a).


1      The Family LLCs and the two trusts were joined on remand.
2      The documents had already been signed by the grandparents.



                                      2
                          SHEMER v. MENGHINI
                           Decision of the Court

Following the entry of another final judgment, Father timely appealed,
challenging the authorization orders.

                               DISCUSSION

¶5            Father appears to argue the authorization orders were not
supported by the evidence.3 Because the relevant facts are not disputed, we
assume a de novo standard applies to our review.4 See Duckstein v. Wolf, 230
Ariz. 227, 231, ¶ 8 (App. 2012) (“We review . . . questions involving the
application and interpretation of court rules de novo.”).

I.     Rule 89 Orders

¶6            In cases where a party fails to comply with a judgment, Rule
89 authorizes the family court to empower another person to act on the
party’s behalf:

       A Party’s Failure to Act; Ordering Another to Act. If a
       judgment requires a party to convey land, to deliver a deed or
       other document, or to perform any other specific act and the
       party fails to comply within the time specified, the court may
       order the act to be done--at the disobedient party’s expense--
       by another person appointed by the court. When done, the act
       has the same effect as if done by the party.

Ariz. R. Fam. Law. P. 89(a). Here, the court ordered Father to sign two
specific documents within 30 days. Father refused. These facts are
undisputed. Father continues to argue about who should serve as trustees
for the children’s trusts. While that issue might have been germane in an

3       To the extent Father contends the family court erred by ruling
without allowing or considering evidence, that argument is waived because
he fails to develop it or to support it with citation to legal authority and the
record. See Ritchie v. Krasner, 221 Ariz. 288, 305, ¶ 62 (App. 2009); see also
ARCAP 13(a)(7). Father also contends opposing counsel should be “held
accountable” for including untrue and misleading statements in the
briefing on Mother’s Rule 89 motion. This argument is also waived because
Father did not raise it in the family court. See Englert v. Carondelet Health
Network, 199 Ariz. 21, 26–27, ¶ 13 (App. 2000) (explaining issues raised for
the first time on appeal are generally waived).
4      In his brief, Father fails to cite the applicable standard of review, in
violation of ARCAP 13(a)(7)(B).



                                       3
                         SHEMER v. MENGHINI
                          Decision of the Court

appeal from the original judgment ordering him to sign the documents, it
is irrelevant to whether the court erred by authorizing Mother to sign the
documents on his behalf.5 Because Father failed to timely comply with the
original judgment, the court did not err in authorizing Mother to sign the
documents on his behalf pursuant to Rule 89.

II.   Request for Award under A.R.S. § 12-349

¶7             Mother, the non-party trusts, and the Family LLCs
(collectively, Appellees) request their attorney’s fees and taxable costs
incurred on appeal pursuant to A.R.S. § 12-349, contending Father “had no
legal or factual basis” for his appeal and brought it solely to harass
opposing counsel. See A.R.S. § 12-349(A)(1), (2). We need not decide
whether Father filed this appeal solely to harass opposing counsel because
his appeal lacked substantial justification. See A.R.S. § 12-349(A)(1). An
appeal lacks substantial justification “when it is both ‘groundless’ and ‘not
made in good faith.’” Takieh v. O’Meara, 252 Ariz. 51, 61, ¶ 37 (App. 2021)
(quoting A.R.S. § 12-349(F)). Father’s appeal was groundless because, as
explained above, he lacked any rational factual or legal basis to challenge
the Rule 89 order. See id. (“A claim is groundless if the proponent can
present no rational argument based upon the evidence or law in support of
that claim.” (quotation omitted)). Moreover, Father’s appeal was brought
in bad faith because, in his opening brief, he misrepresented the only facts
relevant to resolution of this appeal, claiming he “executed all the required
forms/documents.” Because Father’s appeal lacked substantial
justification, we award the non-party trusts and Family LLCs their
attorney’s fees, and we award Appellees their taxable costs, pursuant to
A.R.S. § 12-349(A)(1).6 Because Father’s appeal was rooted solely in a bad
faith misrepresentation of the record, in our discretion, we also award
Appellees double damages of not to exceed $5,000.00.

                              CONCLUSION

¶8            For the reasons above, we affirm the family court’s final
judgment filed on November 8, 2021. Appellees are entitled to recover their
taxable costs incurred on appeal as well as double damages, not to exceed
$5,000.00, pending their compliance with ARCAP 21. The non-party trusts

5      To the extent Father challenges the original judgment, his appeal is
untimely. See ARCAP 9(a) (requiring notice of appeal to be filed “no later
than 30 days after entry of the judgment from which the appeal is taken”).
6     Mother represented herself in this appeal.



                                     4
                         SHEMER v. MENGHINI
                          Decision of the Court

and Family LLCs are also entitled to recover their reasonable attorney’s fees
incurred on appeal upon compliance with ARCAP 21.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       5